DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 2/6/2020. As directed by the amendment, claims 1-15 were amended, no claims were cancelled, and new claims 16-23 were added. Thus, claims 1-23 are presently pending in this application.   

Drawings
The drawings are objected to because in fig. 2, the rectangular boxes having reference numerals “9” and “12” should be labeled with a descriptive text, since the rectangular box is a generic graphical representation. Reference numerals “9” and “12” in figs. 3-9, 11-20, and 22-30 are objected to for the same reason. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 4, the term “the moveable element to move to generate the pressure alternating field” is suggested to be changed to --the moveable element is configured to move to generate the pressure alternating field-- in order to clarify the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “a pressure generation device configured to generate pressure alternating field” (claim 1, lines 5-6), “a sealing device formed on the first portion and configured to seal the pressure chamber against an ambient environment” (claim 2, lines 2-3), “electric drive unit” (claim 7, lines 2-3), and “a moveable element…the moveable element to move to generate the pressure alternating field” (claim 7, lines 3-4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the pressure alternating field in the pressure chamber to be applied via the opening to the area to be stimulated inside the human body” (last two lines) is unclear if the applicant is trying to claim a method step or not, the claim is an apparatus claim, and the limitation “the pressure alternating field in the pressure chamber to be applied via the opening to the area to be stimulated inside the human body” appears to be a method step, therefore, it is unclear if the applicant is trying to claim an apparatus or a method. Suggest to amend to --the opening is configured to allow the pressure alternating field in the chamber to be applied to the area to be stimulated inside the human body-- or --the pressure alternating field in the pressure chamber is configured to be applied via the opening to the area to be stimulated inside the human body--.  
Regarding claim 14, the limitation “the pressure alternating field to be applied via the opening onto an area of an inner wall of the vagina” (lines 3-4) is unclear if the applicant is trying to claim a method step or not, the claim is an apparatus claim, and the limitation “the pressure alternating field to be applied via the opening onto an area of an inner wall of the vagina” appears to be a method step, therefore, it is unclear if the applicant is trying to claim a method or an apparatus. 
Regarding claim 15, the limitation “the pressure alternative field to be applied via the opening to an area of an intestinal wall of the rectum adjacent to a prostate of the human body” (lines 4-5) is unclear if the applicant is trying to claim a method step or not, the claim is an apparatus claim, and the limitation “the pressure alternative field to be applied via the opening to an area of an intestinal wall of the rectum adjacent to a prostate of the human body” appears to be a method step, therefore, it is unclear if the applicant is trying to claim a method or an apparatus. 
Regarding claim 23, the limitation “wherein the pressure alternating field is to be at least partially be applied to the prostate via the intestinal wall” (lines 1-2) is unclear as if the applicant is trying to claim an apparatus or a method claim, the claims starts with “The stimulation device”, however, the limitation “wherein the pressure alternating field is to be at least partially be applied to the prostate via the intestinal wall” that followed appears to be claiming a method step. 
Any remaining claims are rejected for their dependency on a rejected base claim. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merlaku (DE 10 2005 042 092).

    PNG
    media_image1.png
    1118
    865
    media_image1.png
    Greyscale

Regarding claim 1, Merlaku discloses a stimulation device (device shown in fig. 4a) for stimulation of an area inside a human body (see paragraph 0025 of the English translation and full disclosure, Merlaku discloses a device that provides vibration within the vagina), the stimulation device comprising: a first portion (all portion to the left of fin 26, see paragraph 0038) configured to at least partially be inserted into the human body (see paragraph 0038), a pressure field generation device (21, 20, 18, fig. 4a) configured to generate a pressure alternating field (paragraphs 0034-0040, Merlaku further discloses in paragraph 0025 that the device provide positive and negative pressure), a pressure field chamber coupled with the pressure field generation device, the pressure chamber configured to accommodate the pressure alternating field generated by the pressure field generation device (see paragraphs 0025 and 0034-0040 and the annotated-Merlaku fig. 4a above), wherein the pressure chamber disposed in the first portion and includes an opening formed in the first portion, the pressure alternating field in the pressure chamber to be applied via the opening to the area to be stimulated inside the human body (see the annotated-Merlaku fig. 4a above, see paragraphs 0025 and 0034-0040).
Regarding claim 2, Merlaku discloses a sealing device formed on the first portion configured to seal the pressure chamber against an ambient environment (see 24 in fig. 4a, or alternatively, 26 in fig. 4a, see paragraph 0036 and paragraph 0038, respectively). 
Regarding claim 7, Merlaku discloses that the pressure field generation device includes an electric drive unit (20, fig. 4a, paragraphs 0034-0040) and a moveable element (18, see the annotated-Merlaku fig. 4a above with reference to fig. 3, see paragraph 0034) coupled with the drive unit, the moveable element to move to generate the pressure alternating field (paragraph 0025 and paragraph 0034). 
Regarding claim 8, Merlaku discloses that the drive unit and the moveable element are each at least partially disposed in the first portion (see rejection to claim 7 and see the annotated-Merlaku fig. 4a above).
Regarding claim 9, Merlaku discloses a second portion configured to at least partially be disposed outside the human body when the first portion is at least partially inserted into the human body (see the annotated-Merlaku fig. 4a above, and paragraph 0038, see the insertion limiter). 
Regarding claim 10, Merlaku discloses that the drive unit (20) and the moveable element (18) are each at least partially disposed in the first portion (see the annotated-Merlaku fig. 4a above), the pressure field generation device and the pressure chamber fluidically coupled via a connecting portion (see the annotated-Merlaku fig. 4a above). 
Regarding claim 12, Merlaku discloses that the first portion is configured to be disposed at a first angle relative to the second portion, the first portion opposite the second portion and the opening of the pressure chamber in the first portion facing towards the second portion when the first portion is at the first angle (see the annotated-Merlaku fig. 4a above, as shown, the first portion is configured to be disposed at a first angle, both first and second portions are 3-dimensional, depending on how one look at the first and second portion, they are at an angle to one another, furthermore, as shown, the opening is facing towards the second portion, since the opening is facing towards point A and point B). 
Regarding claim 13, Merlaku discloses that the first portion extends substantially perpendicularly from the second portion (see the annotated-Merlaku fig. 4a above, when viewing the first portion in the length-wise (horizontal) direction, and the second portion in a height-wise (vertical direction), the two extends substantially perpendicularly to one another).
Regarding claim 14, Merlaku discloses that the first portion is configured to be at least partially inserted into a vagina of the human body (see paragraphs 0025 and 0038), the pressure alternating field to be applied via the opening onto an area of an inner wall of the vagina (see fig. 4a, the pressure alternating field can be applied via the opening onto an area of an inner wall of the vagina, where the area in considered to include air gap and vaginal wall that forms the air gap, alternatively, the device of Merlaku is portable, therefore, a user can position/orient the entire device in the vagina such that the opening comes into direct engagement with the internal wall). 

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092).
Regarding claim 3, Merlaku discloses a diameter of the opening having a certain dimension (see the annotated-Merlaku fig. 4 above), but fails to disclose that the diameter of the opening is greater than or equal to 5 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter to be greater than or equal to 5 mm, for the purpose of providing a workable diameter that would be able to accommodate a user’s stimulation needs, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092) in view of Sedic (2019/0015291).
Regarding claim 3, Merlaku discloses a diameter of the opening having a certain dimension (see the annotated-Merlaku fig. 4 above), but fails to disclose that the diameter of the opening is greater than or equal to 5 mm.
However, Sedic teaches an opening (opening where first diameter di1 is shown, see fig. 5) comprising a diameter of 5 to 30 mm (see paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter to be greater than or equal to 5 mm as taught by Sedic for the purpose of providing a workable diameter that would be able to accommodate a user’s stimulation needs.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092).
Regarding claim 4, Merlaku discloses that the pressure chamber has a minimum depth (see the annotated-Merlaku fig. 4a above), but fails to specifically disclose that the pressure chamber has a minimum depth of greater than or equal to 3 mm.
However, Merlaku discloses that the stroke can move 1-12 cm in paragraph 0033, which would equate to at least a depth of 1-12 cm. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depth of Merlaku to be greater than 3 mm as taught by Merlaku in paragraph 0033 for the purpose of providing an adequate stroke that would allows the device to stimulate the user based on the user’s stimulation needs.
However, if there is any doubt that it would have been obvious to modify with paragraph 0033 of Merlaku. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depth to be greater than or equal to 3 mm, for the purpose of providing a workable depth that would be able to accommodate a user’s stimulation needs, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092).
Regarding claim 5, Merlaku discloses that there is an alternating frequency and that the frequency can be set (see paragraph 0038), but fails to specifically disclose that the pressure field generation device is configured to generate the pressure alternating field with an alternating frequency from 1-150 Hz. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alternating frequency to be 1-150 Hz, for the purpose of providing a workable frequency that would be able to accommodate a user’s stimulation needs, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092) in view of Sedic (2019/0015291).
Regarding claim 5, Merlaku discloses that there is an alternating frequency and that the frequency can be set (see paragraph 0038), but fails to specifically disclose that the pressure field generation device is configured to generate the pressure alternating field with an alternating frequency from 1-150 Hz. 
However, Sedic teaches a pressure field generation device (210, 265, 408, 402, 400, 270, 500, see fig. 5, paragraphs 0024-0025) that is configured to generate  a pressure alternating field with an alternating frequency from 1-150 Hz (see end portion of paragraph 0037, Sedic discloses that the motor may produce suitable vibration and/or pulsations having frequencies between about 10 Hz to 150 Hz). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alternating frequency of Merlaku to be 10-150 Hz as taught by Sedic for the purpose of providing a frequency that can be used to provide a stimulation to the user. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092).
Regarding claim 6, Merlaku discloses that the pressure field generation device is configured to generate the pressure alternating field with a pressure different between a lower negative pressure and a highest positive pressure (see paragraph 0025, Merlaku discloses providing a negative and positive pulsing pressure, see figs. 2-5, the stroke would alternative between lower negative and higher positive), but fails to disclose that the pressure difference is of 20 mbar to 600 mbar.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure difference to be 20 mbar to 600 mbar, for the purpose of providing a workable pressure difference that would be able to accommodate a user’s stimulation needs, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Merlaku (DE 10 2005 042 092) or, in the alternative, under 35 U.S.C. 103 as obvious over Merlaku (DE 10 2005 042 092) in view of Lenke (2017/0027809).
Regarding claim 11, Merlaku discloses that the first portion is adjustable relative to the second portion (see fig. 4a and paragraphs 0034-0040, Merlaku further discloses in paragraph 0025 that the device provide positive and negative pressure, therefore, when 20 moves 18, the first portion is adjustable relative to the second portion, alternatively, Merlaku discloses an air cushion 24 that is inflatable (see paragraph 0036), therefore, the first portion is adjustable relative to the second portion, it is noted that the claim does not claim that the entire first portion is adjustable, but merely that the first portion is adjustable). However, if there is any doubt that the first portion can be considered as being adjustable relative to the second portion. 

    PNG
    media_image2.png
    884
    701
    media_image2.png
    Greyscale

Lenke teaches a stimulation device (entire device 1 shown in figs. 1-2) having a first portion (140, figs. 1-2, paragraph 0064) and a second portion, wherein the first portion is adjustable relative to the second portion (see the annotated-Lenke fig. 3 above, see paragraphs 0071-0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Merlaku as taught by Lenke for the purpose of providing a stimulation device that is capable stimulating the clitoris, therefore, enhancing the stimulation effects (see paragraph 0038 of Lenke). 
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Merlaku (DE 10 2005 042 092) or, in the alternative, under 35 U.S.C. 103 as obvious over Merlaku (DE 10 2005 042 092) in view of Topolovac (2014/0046127).
Regarding claim 15, Merlaku discloses that the first portion is configured to be at least partially inserted into a vagina of the human body (see paragraph 0025), therefore, the device would be capable of being inserted into the user rectum, and is capable of having the pressure alternating field being applied via the opening to an area of an intestinal wall of the rectum, adjacent to a prostate of the human body, when the opening is inserted into the rectum, such that the device does not contact the intestinal wall adjacent the prostate, the pressure alternating field is interpreted as being applied via the opening to an area of an intestinal wall of the rectum adjacent to a prostate, since the area is interpreted as the air gap formed by the intestinal walls adjacent to the prostate and the intestinal walls adjacent to the prostate, when the device is sealed, the pressure would radiate, alternatively, the device is portable therefore, a user can position/orient the opening such that the opening is directly engaging the intestinal wall, and since the intestinal walls go all the way to the stomach, the intestinal wall would be adjacent to the prostate. 
However, if there is any doubt that the device of Merlaku can be inserted into the prostate. Topolovac discloses stimulation device (100 comprising 110, figs. 1-2) configured to be inserted into the vagina or the rectum to stimulate the prostate (paragraph 0018). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and pressure alternating field of Merlaku to be configured to be inserted into the rectum to stimulate the prostate as taught by Topolovac for the purpose of increasing the flexibility of the device to accommodate different user’s needs by allowing the user to also use the device to stimulate the prostate when needed. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092).
Regarding claim 16, Merlaku discloses a diameter of the opening having a certain dimension (see the annotated-Merlaku fig. 4 above), but fails to disclose that the diameter of the opening is greater than or equal to 7 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter to be greater than or equal to 7 mm, for the purpose of providing a workable diameter that would be able to accommodate a user’s stimulation needs, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092) in view of Sedic (2019/0015291).
Regarding claim 16, Merlaku discloses a diameter of the opening having a certain dimension (see the annotated-Merlaku fig. 4 above), but fails to disclose that the diameter of the opening is greater than or equal to 7 mm.
However, Sedic teaches an opening (opening where first diameter di1 is shown, see fig. 5) comprising a diameter of 5 to 30 mm (see paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter to be greater than or equal to 7 mm as taught by Sedic for the purpose of providing a workable diameter that would be able to accommodate a user’s stimulation needs.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092).
Regarding claim 17, Merlaku discloses a diameter of the opening having a certain dimension (see the annotated-Merlaku fig. 4 above), but fails to disclose that the diameter of the opening is less than or equal to 30 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter to be less than or equal to 30 mm, for the purpose of providing a workable diameter that would be able to accommodate a user’s stimulation needs, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092) in view of Sedic (2019/0015291).
Regarding claim 17, Merlaku discloses a diameter of the opening having a certain dimension (see the annotated-Merlaku fig. 4 above), but fails to disclose that the diameter of the opening is less than or equal to 30 mm.
However, Sedic teaches an opening (opening where first diameter di1 is shown, see fig. 5) comprising a diameter of 5 to 30 mm (see paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter to be less than 30 mm as taught by Sedic for the purpose of providing a workable diameter that would be able to accommodate a user’s stimulation needs.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092).
Regarding claim 18, Merlaku discloses that the pressure chamber has a minimum depth (see the annotated-Merlaku fig. 4a above), but fails to specifically disclose that the pressure chamber has a minimum depth of greater than or equal to 7 mm.
However, Merlaku discloses that the stroke can move 1-12 cm in paragraph 0033, which would equate to at least a depth of 1-12 cm. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depth of Merlaku to be greater than 7 mm as taught by Merlaku in paragraph 0033 for the purpose of providing an adequate stroke that would allow the device to stimulate the user based on the user’s stimulation needs.
However, if there is any doubt that it would have been obvious to modify with paragraph 0033 of Merlaku. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depth to be greater than or equal to 7 mm, for the purpose of providing a workable depth that would be able to accommodate a user’s stimulation needs, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092).
Regarding claim 19, Merlaku discloses that there is an alternating frequency and that the frequency can be set (see paragraph 0038), but fails to specifically disclose that the pressure field generation device is configured to generate the pressure alternating field with an alternating frequency from 1-100 Hz. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alternating frequency to be 1-100 Hz, for the purpose of providing a workable frequency that would be able to accommodate a user’s stimulation needs, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092) in view of Sedic (2019/0015291).
Regarding claim 19, Merlaku discloses that there is an alternating frequency and that the frequency can be set (see paragraph 0038), but fails to specifically disclose that the pressure field generation device is configured to generate the pressure alternating field with an alternating frequency from 1-100 Hz. 
However, Sedic teaches a pressure field generation device (210, 265, 408, 402, 400, 270, 500, see fig. 5, paragraphs 0024-0025) that is configured to generate  a pressure alternating field with an alternating frequency from 1-100 Hz (see end portion of paragraph 0037, Sedic discloses that the motor may produce suitable vibration and/or pulsations having frequencies between about 10 Hz to 150 Hz). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alternating frequency of Merlaku to be 10-100 Hz as taught by Sedic for the purpose of providing a frequency that can be used to provide a stimulation to the user. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092).
Regarding claim 20, Merlaku discloses that the pressure field generation device is configured to generate the pressure alternating field with a pressure different between a lower negative pressure and a highest positive pressure (see paragraph 0025, Merlaku discloses providing a negative and positive pulsing pressure, see figs. 2-5, the stroke would alternative between negative and positive), but fails to disclose that the pressure difference is of 20 mbar to 300 mbar.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure difference to be 20 mbar to 300 mbar, for the purpose of providing a workable pressure difference that would be able to accommodate a user’s stimulation needs, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092) in view of Lenke (2016/0213557).
Regarding claim 21, Merlaku discloses that the pressure field generation device is configured to generate the pressure alternating field with a pressure difference between a lowest negative pressure and a highest positive pressure, the lowest negative pressure having a first value below an ambient pressure and the highest positive pressure having a second value above the ambient pressure (see paragraph 0025, Merlaku discloses the device providing a negative and positive pressure, and further discloses the device as shown in fig. 4a, when the device is placed in the user, the initial pressure will take the ambient pressure, therefore, when the pushing and pulling takes place to achieve the positive and negative pressure, this would be relative to ambient, wherein the positive pressure would have a highest positive pressure having a second value and the negative pressure would include a lowest negative pressure having a first value), but fails to disclose that the amount of the first value is equal to the amount of the second value. 
However, Lenke teaches a pressure alternating field with a pressure difference between a lowest negative pressure and a highest positive pressure, the lower negative pressure having a first value below an ambient pressure and the highest positive pressure having a second value above the ambient pressure, the amount of the first value substantially equal to the amount of the second value (see figs. 14a-14b and paragraphs 0107-0108, as shown in the figs. 14a-14b, the positive of section I is substantially equal to the negative of section I). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure alternating field of Merlaku to have the amount of the first value substantially equal to the amount of the second value as taught by Lenke for the purpose of providing a pressure alternating field that can be utilized to provide stimulation to the user’s body part. 
The modified Merlaku discloses that the amount of the first value is substantially equal to the amount of the second value, but fails to disclose that the amount of the first value is equal to the amount of the second value.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the first value is equal to the amount of the second value, for the purpose of providing a workable pressure pattern that would be able to accommodate a user’s stimulation needs, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Merlaku (DE 10 2005 042 092) or, in the alternative, under 35 U.S.C. 103 as obvious over Merlaku (DE 10 2005 042 092) in view of Lenke (2016/0213557).
Regarding claim 22, Merlaku discloses that the pressure field generation device is configured to cause the pressure alternating field to modulate between a first pressure and a second pressure, the first pressure above an ambient pressure and the second pressure below the ambient (see paragraph 0025, Merlaku discloses the device providing a negative and positive pressure, and further discloses the device as shown in fig. 4a, when the device is placed in the user, the initial pressure will take the ambient pressure, therefore, when the pushing and pulling takes place to achieve the positive and negative pressure, this would be relative to ambient). 
However, if there is any doubt that Merlaku discloses the first pressure above an ambient pressure and the second pressure is below the ambient pressure. 
Lenke discloses a pressure alternating field to modulate between a first pressure and a second pressure, the first pressure above an ambient and the second pressure below the ambient (see paragraph 0025, Lenke discloses that the reference pressure is the currently existing air pressure, which is the ambient, and further discloses in paragraph 0023 and full disclosure that the negative pressure is below the reference pressure and the positive pressure being above the reference pressure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure alternating field to modulate between a first pressure and a second pressure, the first pressure above an ambient and the second pressure below the ambient as taught by Lenke for the purpose of providing a pressure alternating field that can be utilized to provide stimulation to the user’s body part. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (DE 10 2005 042 092) in view of Topolovac (2014/0046127).
Regarding claim 23, after the modification (see 103 rejection to claim 15 above), the device of Merlaku would be capable of being positioned and oriented to have the pressure alternating field to be at least partially applied to the prostate via the intestinal wall, since the purpose of the modification with Topolovac in the rejection to claim 15 is to allow the stimulation of Merlaku to be able to massage the prostate, and since the device of the modified Merlaku would be portable and long enough such that the user can orient/position the device to apply the pressure to the prostate through the intestinal wall.  

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olivares (9,889,064) is cited to show a stimulation device having a reciprocating member. 
Allen (2017/0367925) is cited to show a stimulation device comprising a first portion and a second portion, wherein the first portion is configured to be inserted into an orifice of the user. 
Buckler (2015/0000678) is cited to show a pneumatic massager for the cavity of a human body comprising pressure field generation device having positive and negative pressure profile. 
George (2015/0003644) (2016/0058620) (2016/0128897) is cited to show a pneumatic massager for the cavity of a human body comprising pressure field generation device having positive and negative pressure profile. 
Murison (2014/0088468) is cited to show a fluid driven adult device. 
Gil (2009/0275796) is cited to show a stimulation device comprising a plurality of orifices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785